Citation Nr: 0709826	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, from 10 
to 50 percent, for his post-traumatic stress disorder (PTSD).  
The veteran subsequently initiated and perfected an appeal of 
this rating determination.  

In a May 2005 decision, the Board awarded the veteran a 
disability rating of 70 percent for his PTSD, and denied a 
higher rating.  The denial of a disability rating in excess 
of 70 percent was appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2006 order, the Court 
granted a Joint Motion for Remand vacating that part of the 
Board's decision denying a higher rating, and remanding this 
issue to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating in excess of 70 percent 
for his PTSD.  A 100 percent rating was previously denied 
within a May 2005 Board decision.  The veteran and his 
representative allege he is unable to work secondary to his 
PTSD, and a 100 percent rating is therefore warranted.  In 
support of their contentions, they point to the March 2003 VA 
examination report, which concluded the veteran was 
"severely impaired" in his occupational functioning.  
However, within that same report, the examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 55, 
reflecting only moderate symptomatology.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (4th Ed.).  The Joint Motion 
for Remand found the Board's consideration of this and other 
inconsistencies within the record to be inadequate, and 
vacated that part of the May 2005 decision which denied a 
disability rating in excess of 70 percent.  

On review of the record, the Board finds the veteran was last 
examined in March 2003, and his representative has alleged 
that the veteran is totally disabled due solely to his PTSD.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, this 
issue must be remanded for additional evidentiary 
development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his PTSD received 
since this claim was initially presented 
to the Board in May 2005 and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified regarding the issue on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment records 
are not successful, the RO should inform 
the veteran of the response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  

2.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the extent and severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  If a 
psychiatric disorder(s) other than PTSD is 
present, the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, this should be so specified.  In 
conducting this evaluation, the examiner 
should address the following:

a. The examiner should comment on the 
extent to which the veteran's PTSD affects 
his occupational and social functioning.  
A multi-axial assessment should be 
conducted, with a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score) and an 
explanation of the numeric code assigned.  

b.  The examiner should comment on the 
presence or absence of total occupational 
and social impairment due to PTSD.  While 
the symptoms provided in the rating 
criteria are not an exclusive or 
exhaustive list of symptomatology that may 
be considered, the examiner should comment 
on the absence or presence of such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002) (the criteria in the 
rating schedule for evaluating mental 
disorders are "not intended to constitute 
an exhaustive list, but rather are to 
serve as examples of the type and degree 
of the symptoms, or their effects, that 
would justify a particular rating.")

Any other impairment resulting from the 
veteran's PTSD should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's increased rating 
claim for PTSD.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



